
	
		II
		Calendar No. 504
		112th CONGRESS
		2d Session
		S. 3525
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2012
			Mr. Tester introduced
			 the following bill; which was read the first time
		
		
			September 11, 2012
			Read the second time and placed on the
			 calendar
		
		A BILL
		To protect and enhance opportunities for recreational
		  hunting, fishing, and shooting, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Sportsmen’s Act of
			 2012.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Hunting, fishing, and recreational shooting
					Subtitle A—Hunting and recreational shooting
					Sec. 101. Making public land public.
					Sec. 102. Permits for importation of polar bear trophies taken
				in sport hunts in Canada.
					Sec. 103. Transporting bows through National Parks.
					Subtitle B—Target practice and marksmanship training
				support
					Sec. 111. Target practice and marksmanship
				training.
					Sec. 112. Findings; purpose.
					Sec. 113. Definition of public target range.
					Sec. 114. Amendments to Pittman-Robertson Wildlife Restoration
				Act.
					Sec. 115. Sense of Congress regarding cooperation.
					Subtitle C—Fishing
					Sec. 121. Modification of definition of toxic substance to
				exclude sport fishing equipment.
					Sec. 122. Prohibition on sale of
				billfish.
					Sec. 123. Report on artificial reefs in the Gulf of
				Mexico.
					TITLE II—National Fish Habitat
					Subtitle A—National Fish Habitat
					Sec. 201. Definitions.
					Sec. 202. National Fish Habitat Board.
					Sec. 203. Fish habitat partnerships.
					Sec. 204. Fish habitat conservation projects.
					Sec. 205. National Fish Habitat Conservation Partnership
				Office.
					Sec. 206. Technical and scientific assistance.
					Sec. 207. Conservation of aquatic habitat for fish and other
				aquatic organisms on Federal land.
					Sec. 208. Coordination with States and Indian
				tribes.
					Sec. 209. Accountability and reporting.
					Sec. 210. Regulations.
					Sec. 211. Effect of subtitle.
					Sec. 212. Nonapplicability of Federal Advisory Committee
				Act.
					Sec. 213. Funding.
					Subtitle B—Duck stamps 
					Sec. 221. Findings.
					Sec. 222. Cost of stamps.
					Sec. 223. Waivers.
					Sec. 224. Permanent electronic duck stamps.
					Subtitle C—Joint ventures to protect migratory bird
				populations
					Sec. 231. Purposes.
					Sec. 232. Definitions.
					Sec. 233. Joint Ventures Program.
					Sec. 234. Administration.
					Sec. 235. Grants and other assistance.
					Sec. 236. Reporting.
					Sec. 237. Relationship to other authorities.
					Sec. 238. Federal Advisory Committee Act.
					Subtitle D—Reauthorizations
					Sec. 241. North American Wetlands Conservation Act.
					Sec. 242. Partners for Fish and Wildlife Act.
					Sec. 243. National Fish and Wildlife Foundation
				reauthorization.
					Sec. 244. Multinational Species Conservation Funds Semipostal
				Stamp.
					Sec. 245. Multinational species conservation funds
				reauthorizations.
					Sec. 246. Neotropical Migratory Bird Conservation
				Act.
					Sec. 247. Federal Land Transaction Facilitation
				Act.
					Sec. 248. Nutria eradication
				and control.
				
			IHunting, fishing,
			 and recreational shooting
			AHunting and
			 recreational shooting
				101.Making public
			 land public
					(a)In
			 generalSection 3 of the Land
			 and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–6) is amended—
						(1)by striking Sec. 3.
			 Appropriations.—Moneys and inserting the
			 following:
							
								3.Funding
									(a)In
				generalAmounts
									;
				and
						(2)by adding at the
			 end the following:
							
								(b)Priority
				list
									(1)In
				generalSubject to the availability of appropriations and
				notwithstanding any other provision of this Act, the Secretary of the Interior
				and the Secretary of Agriculture shall ensure that, of the amounts made
				available for the fund for each fiscal year, not less than 1.5 percent of the
				amounts shall be made available for projects identified on the priority list
				developed under paragraph (2).
									(2)Priority
				listThe Secretary of the Interior and the Secretary of
				Agriculture, in consultation with the head of each affected Federal agency,
				shall annually develop a priority list for the sites under the jurisdiction of
				the applicable Secretary.
									(3)CriteriaProjects
				identified on the priority list developed under paragraph (2) shall secure
				recreational public access to Federal public land in existence as of the date
				of enactment of this subsection that has significantly restricted access for
				hunting, fishing, and other recreational purposes through rights-of-way or
				acquisition of land (or any interest in land) from willing
				sellers.
									.
						(b)Conforming
			 amendments
						(1)Land and Water
			 Conservation Fund ActThe Land and Water Conservation Fund Act of
			 1965 (16 U.S.C. 460l–4 et seq.) is amended—
							(A)in the proviso at
			 the end of section 2(c)(2) (16 U.S.C. 460l–5(c)(2)), by
			 striking notwithstanding the provisions of section 3 of this
			 Act;
							(B)in the first
			 sentence of section 9 (16 U.S.C. 460l–10a), by striking
			 by section 3 of this Act; and
							(C)in the third
			 sentence of section 10 (16 U.S.C. 460l–10b), by striking
			 by section 3 of this Act.
							(2)Federal Land
			 Transaction Facilitation ActSection 206(f)(2) of the Federal
			 Land Transaction Facilitation Act (43 U.S.C. 2305(f)(2)) is amended by striking
			 section 3 of the Land and Water Conservation Fund Act (16 U.S.C.
			 460l–6) and inserting the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 460l–4 et
			 seq.).
						102.Permits for
			 importation of polar bear trophies taken in sport hunts in CanadaSection 104(c)(5) of the Marine Mammal
			 Protection Act of 1972 (16 U.S.C. 1374(c)(5)) is amended by striking
			 subparagraph (D) and inserting the following:
					
						(D)(i)The Secretary of the Interior shall,
				expeditiously after the expiration of the applicable 30-day period under
				subsection (d)(2), issue a permit for the importation of any polar bear part
				(other than an internal organ) from a polar bear taken in a sport hunt in
				Canada to any person who submits, with the permit application, proof that the
				polar bear—
								(I)was legally harvested by the person before
				February 18, 1997; or
								(II)was legally harvested by the person before
				May 15, 2008, from a polar bear population from which a sport-hunted trophy
				could be imported before that date in accordance with section 18.30(i) of title
				50, Code of Federal Regulations (or a successor regulation).
								(ii)The Secretary shall issue permits under
				clause (i)(I) without regard to subparagraphs (A) and (C)(ii) of this
				paragraph, subsection (d)(3), and sections 101 and 102.
							(iii)The Secretary shall issue permits under
				clause (i)(II) without regard to subparagraph (C)(ii) of this paragraph,
				subsection (d)(3), and sections 101 and
				102.
							.
				103.Transporting
			 bows through National Parks
					(a)FindingsCongress
			 finds that—
						(1)bowhunters are
			 known worldwide as among the most skilled, ethical, and conservation-minded of
			 all hunters;
						(2)bowhunting
			 organizations at the Federal, State, and local level contribute significant
			 financial and human resources to wildlife conservation and youth education
			 programs throughout the United States; and
						(3)bowhunting
			 contributes $38,000,000,000 each year to the economy of the United
			 States.
						(b)Possession of
			 bows in units of national park system or national wildlife refuge
			 system
						(1)In
			 generalSubject to paragraph (2), the Secretary of the Interior
			 shall permit individuals carrying bows and crossbows to traverse national park
			 land if the traverse is—
							(A)for the sole
			 purpose of hunting on adjacent public or private land; and
							(B)the most direct
			 means of access to the adjacent land.
							(2)UseNothing
			 in this section authorizes the use of the bows or crossbows that are being
			 carried while on national park land.
						BTarget practice
			 and marksmanship training support
				111.Target practice and
			 marksmanship trainingThis
			 subtitle may be cited as the Target Practice and Marksmanship Training
			 Support Act.
				112.Findings;
			 purpose
					(a)FindingsCongress
			 finds that—
						(1)the use of
			 firearms and archery equipment for target practice and marksmanship training
			 activities on Federal land is allowed, except to the extent specific portions
			 of that land have been closed to those activities;
						(2)in recent years
			 preceding the date of enactment of this Act, portions of Federal land have been
			 closed to target practice and marksmanship training for many reasons;
						(3)the availability
			 of public target ranges on non-Federal land has been declining for a variety of
			 reasons, including continued population growth and development near former
			 ranges;
						(4)providing
			 opportunities for target practice and marksmanship training at public target
			 ranges on Federal and non-Federal land can help—
							(A)to promote
			 enjoyment of shooting, recreational, and hunting activities; and
							(B)to ensure safe
			 and convenient locations for those activities;
							(5)Federal law in
			 effect on the date of enactment of this Act, including the Pittman-Robertson
			 Wildlife Restoration Act (16 U.S.C. 669 et seq.), provides Federal support for
			 construction and expansion of public target ranges by making available to
			 States amounts that may be used for construction, operation, and maintenance of
			 public target ranges; and
						(6)it is in the
			 public interest to provide increased Federal support to facilitate the
			 construction or expansion of public target ranges.
						(b)PurposeThe
			 purpose of this subtitle is to facilitate the construction and expansion of
			 public target ranges, including ranges on Federal land managed by the Forest
			 Service and the Bureau of Land Management.
					113.Definition of
			 public target rangeIn this
			 subtitle, the term public target range means a specific location
			 that—
					(1)is identified by
			 a governmental agency for recreational shooting;
					(2)is open to the
			 public;
					(3)may be
			 supervised; and
					(4)may accommodate
			 archery or rifle, pistol, or shotgun shooting.
					114.Amendments to
			 Pittman-Robertson Wildlife Restoration Act
					(a)DefinitionsSection
			 2 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669a) is
			 amended—
						(1)by redesignating
			 paragraphs (2) through (8) as paragraphs (3) through (9), respectively;
			 and
						(2)by inserting
			 after paragraph (1) the following:
							
								(2)the term
				public target range means a specific location that—
									(A)is identified by
				a governmental agency for recreational shooting;
									(B)is open to the
				public;
									(C)may be
				supervised; and
									(D)may accommodate
				archery or rifle, pistol, or shotgun
				shooting;
									.
						(b)Expenditures
			 for management of wildlife areas and resourcesSection 8(b) of
			 the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669g(b)) is
			 amended—
						(1)by striking
			 (b) Each State and inserting the following:
							
								(b)Expenditures
				for management of wildlife areas and resources
									(1)In
				generalExcept as provided in paragraph (2), each
				State
									;
						(2)in paragraph (1)
			 (as so designated), by striking construction, operation, and
			 inserting operation;
						(3)in the second
			 sentence, by striking The non-Federal share and inserting the
			 following:
							
								(3)Non-federal
				shareThe non-Federal
				share
								;
						(4)in the third
			 sentence, by striking The Secretary and inserting the
			 following:
							
								(4)RegulationsThe
				Secretary
								;
				and
						(5)by inserting
			 after paragraph (1) (as designated by paragraph (1) of this subsection) the
			 following:
							
								(2)ExceptionNotwithstanding
				the limitation described in paragraph (1), a State may pay up to 90 percent of
				the cost of acquiring land for, expanding, or constructing a public target
				range.
								.
						(c)Firearm and bow
			 hunter education and safety program grantsSection 10 of the
			 Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–1) is
			 amended—
						(1)in subsection
			 (a), by adding at the end the following:
							
								(3)Allocation of
				additional amountsOf the amount apportioned to a State for any
				fiscal year under section 4(b), the State may elect to allocate not more than
				10 percent, to be combined with the amount apportioned to the State under
				paragraph (1) for that fiscal year, for acquiring land for, expanding, or
				constructing a public target
				range.
								;
						(2)by striking
			 subsection (b) and inserting the following:
							
								(b)Cost
				sharing
									(1)In
				generalExcept as provided in paragraph (2), the Federal share of
				the cost of any activity carried out using a grant under this section shall not
				exceed 75 percent of the total cost of the activity.
									(2)Public target
				range construction or expansionThe Federal share of the cost of
				acquiring land for, expanding, or constructing a public target range in a State
				on Federal or non-Federal land pursuant to this section or section 8(b) shall
				not exceed 90 percent of the cost of the
				activity.
									;
				and
						(3)in subsection
			 (c)(1)—
							(A)by striking
			 Amounts made and inserting the following:
								
									(A)In
				generalExcept as provided in subparagraph (B), amounts
				made
									;
				and
							(B)by adding at the
			 end the following:
								
									(B)ExceptionAmounts
				provided for acquiring land for, constructing, or expanding a public target
				range shall remain available for expenditure and obligation during the
				5-fiscal-year period beginning on October 1 of the first fiscal year for which
				the amounts are made
				available.
									.
							115.Sense of
			 Congress regarding cooperationIt is the sense of Congress that, consistent
			 with applicable laws (including regulations), the Chief of the Forest Service
			 and the Director of the Bureau of Land Management should cooperate with State
			 and local authorities and other entities to implement best practices for waste
			 management and removal and carry out other related activities on any Federal
			 land used as a public target range to encourage continued use of that land for
			 target practice or marksmanship training.
				CFishing
				121.Modification of
			 definition of toxic substance to exclude sport fishing equipment
					(a)In
			 generalSection 3(2)(B) of
			 the Toxic Substances Control Act (15 U.S.C. 2602(2)(B)) is amended—
						(1)in clause (v), by
			 striking , and and inserting , or any component of any
			 such article including, without limitation, shot, bullets and other
			 projectiles, propellants, and primers,;
						(2)in clause (vi) by
			 striking the period at the end and inserting , and; and
						(3)by inserting after
			 clause (vi) the following:
							
								(vii)any sport fishing equipment (as such
				term is defined in section 4162(a) of the Internal Revenue Code of 1986,
				without regard to paragraphs (6) through (9) thereof) the sale of which is
				subject to the tax imposed by section 4161(a) of such Code (determined without
				regard to any exemptions from such tax as provided by section 4162 or 4221 or
				any other provision of such Code), and sport fishing equipment
				components.
								.
						(b)Relationship to
			 other lawNothing in this
			 section or any amendment made by this section affects or limits the application
			 of or obligation to comply with any other Federal, State or local law.
					122.Prohibition on
			 sale of billfish
					(a)FindingsCongress finds that—
						(1)the United States
			 carefully regulates its domestic fisheries for billfish and participates in
			 international fishery management bodies in the Atlantic and Pacific
			 Oceans;
						(2)global billfish
			 populations have declined significantly because of overfishing primarily
			 through retention of bycatch by non-United States commercial fishing fleets;
			 and
						(3)ending the
			 importation of foreign-caught billfish for sale in the United States aligns
			 with United States management measures relating to billfish and protects the
			 significant economic benefits to the United States economy of recreational
			 fishing and marine commerce and the traditional cultural fisheries.
						(b)Definition of
			 billfishIn this section:
						(1)In
			 generalThe term billfish means any fish of the
			 species—
							(A)Makaira nigricans
			 (blue marlin);
							(B)Kajikia audax
			 (striped marlin);
							(C)Istiompax indica
			 (black marlin);
							(D)Istiophorus
			 platypterus (sailfish);
							(E)Tetrapturus
			 angustirostris (shortbill spearfish);
							(F)Kajikia albida
			 (white marlin);
							(G)Tetrapturus
			 georgii (roundscale spearfish);
							(H)Tetrapturus belone
			 (Mediterranean spearfish); or
							(I)Tetrapturus
			 pfluegeri (longbill spearfish).
							(2)ExclusionThe
			 term billfish does not include the species Xiphias gladius
			 (swordfish).
						(c)ProhibitionExcept
			 as provided in subsection (e), no person shall offer for sale, sell, or have
			 custody, control, or possession of for purposes of offering for sale or selling
			 billfish or products containing billfish.
					(d)PenaltyFor
			 purposes of section 308(a) of the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1858(a)), a violation of this section shall be
			 treated as an act prohibited by section 307 of that Act (16 U.S.C.
			 1857).
					(e)Exemptions for
			 traditional fisheries and markets
						(1)United States
			 fishing vesselsSubsection (c) does not apply to billfish caught
			 by United States fishing vessels and landed in the State of Hawaii or a Pacific
			 Insular Area (as defined in section 3 of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1802)).
						(2)Foreign fishing
			 vesselsSubsection (c) does not apply to billfish landed by
			 foreign fishing vessels in a Pacific Insular Area (as so defined) if the
			 foreign-caught billfish is exported to non-United States markets or retained
			 within the State of Hawaii and the Pacific Insular Areas for local
			 consumption.
						(f)Statement of
			 constitutional authorityCongress enacts this section pursuant to
			 clause 3 of section 8 of article I of the Constitution.
					123.Report on
			 artificial reefs in the Gulf of Mexico
					(a)Initial
			 reportNot later than 90 days after the date of enactment of this
			 Act, the Secretary of the Interior, in coordination with the Secretary of
			 Commerce and the heads of other Federal and State agencies, shall submit to the
			 Committee on Energy and Natural Resources of the Senate and the Committee on
			 Natural Resources of the House of Representatives a plan to assess how best to
			 integrate the goals of the National Fishing Enhancement Act of 1984 (33 U.S.C.
			 2101 et seq.) and the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et
			 seq.).
					(b)Contents of
			 planThe plan required under subsection (a) shall include—
						(1)an assessment of
			 the capability of the Department of the Interior to identify and issue a public
			 notice of platforms and related structures scheduled to be removed in 2012 and
			 2013 pursuant to sections 250.1700 through 250.1754 of title 30, Code of
			 Federal Regulations (as in effect on the date of enactment of this Act), and
			 the timeframe set out in the notice to lessees on the decommissioning for
			 platforms and related structures in the Gulf of Mexico OCS Region (NTL No.
			 2010–G05) of the Department of the Interior;
						(2)strategies for
			 coordination with relevant Federal and State agencies and accredited marine
			 research institutes and university marine biology departments to assess the
			 biodiversity and critical habitat present at platforms and related structures
			 subject to removal pursuant to sections 250.1700 through 250.1754 of title 30,
			 Code of Federal Regulations (as in effect on the date of enactment of this
			 Act), and the timeframe set out in NTL No. 2010–G05;
						(3)an assessment of
			 the potential impacts of the removal of the platforms and related structures
			 pursuant to sections 250.1700 through 250.1754 of title 30, Code of Federal
			 Regulations (as in effect on the date of enactment of this Act), and the
			 timeframe set out in NTL No. 2010–G05 on the Gulf of Mexico ecosystem and
			 marine habitat;
						(4)an assessment of
			 the potential impacts of not removing the platforms and related structures
			 pursuant to sections 250.1700 through 250.1754 of title 30, Code of Federal
			 Regulations (as in effect on the date of enactment of this Act), and the
			 timeframe set out in NTL NO. 2010–G05, including potential damage as a result
			 of hurricanes and other incidents; and
						(5)an assessment of
			 the potential impacts of the removal of platforms and related structures on the
			 rebuilding plans for Gulf reef fish and habitat, as developed by the National
			 Marine Fisheries Service of the Department of Commerce.
						(c)Final
			 reportNot later than 18 months after the date of submission of
			 the plan developed under subsection (a), the Secretary shall submit to the
			 Committee on Energy and Natural Resources of the Senate and the Committee on
			 Natural Resources of the House of Representatives a final report that
			 includes—
						(1)a description of
			 public comments from regional stakeholders, including recreational anglers,
			 divers, offshore oil and gas companies, marine biologists, and commercial
			 fisherman; and
						(2)findings relative
			 to comments developed under this subsection, including options to mitigate
			 potential adverse impacts on marine habitat associated with the removal of
			 platforms and related structures pursuant to sections 250.1700 through 250.1754
			 of title 30, Code of Federal Regulations (as in effect on the date of enactment
			 of this Act), and the timeframe set out in NTL No. 2010–G05.
						(d)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary of the Interior to carry out this section such sums as are
			 necessary.
					IINational Fish
			 Habitat
			ANational Fish
			 Habitat
				201.DefinitionsIn this subtitle:
					(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
						(A)the Committee
			 on Commerce, Science, and Transportation and the Committee on Environment and
			 Public Works of the Senate; and
						(B)the Committee
			 on Natural Resources of the House of Representatives.
						(2)Aquatic
			 habitat
						(A)In
			 generalThe term aquatic habitat means any area on
			 which an aquatic organism depends, directly or indirectly, to carry out the
			 life processes of the organism, including an area used by the organism for
			 spawning, incubation, nursery, rearing, growth to maturity, food supply, or
			 migration.
						(B)InclusionsThe
			 term aquatic habitat includes an area adjacent to an aquatic
			 environment, if the adjacent area—
							(i)contributes
			 an element, such as the input of detrital material or the promotion of a
			 planktonic or insect population providing food, that makes fish life
			 possible;
							(ii)protects the
			 quality and quantity of water sources;
							(iii)provides
			 public access for the use of fishery resources; or
							(iv)serves as a
			 buffer protecting the aquatic environment.
							(3)Assistant
			 AdministratorThe term Assistant Administrator means
			 the Assistant Administrator for Fisheries of the National Oceanic and
			 Atmospheric Administration.
					(4)BoardThe
			 term Board means the National Fish Habitat Board established by
			 section 202(a)(1).
					(5)Conservation;
			 conserve; manage; managementThe terms conservation,
			 conserve, manage, and management mean to
			 protect, sustain, and, where appropriate, restore and enhance, using methods
			 and procedures associated with modern scientific resource programs (including
			 protection, research, census, law enforcement, habitat management, propagation,
			 live trapping and transplantation, and regulated taking)—
						(A)a healthy
			 population of fish, wildlife, or plant life;
						(B)a habitat
			 required to sustain fish, wildlife, or plant life; or
						(C)a habitat
			 required to sustain fish, wildlife, or plant life productivity.
						(6)DirectorThe
			 term Director means the Director of the United States Fish and
			 Wildlife Service.
					(7)Fish
						(A)In
			 generalThe term fish means any freshwater,
			 diadromous, estuarine, or marine finfish or shellfish.
						(B)InclusionsThe
			 term fish includes the egg, spawn, spat, larval, and other
			 juvenile stages of an organism described in subparagraph (A).
						(8)Fish
			 habitat conservation project
						(A)In
			 generalThe term fish habitat conservation project
			 means a project that—
							(i)is submitted
			 to the Board by a Partnership and approved by the Secretary under section 204;
			 and
							(ii)provides for
			 the conservation or management of an aquatic habitat.
							(B)InclusionsThe
			 term fish habitat conservation project includes—
							(i)the provision
			 of technical assistance to a State, Indian tribe, or local community by the
			 National Fish Habitat Conservation Partnership Office or any other agency to
			 facilitate the development of strategies and priorities for the conservation of
			 aquatic habitats; or
							(ii)the
			 obtaining of a real property interest in land or water, including water rights,
			 in accordance with terms and conditions that ensure that the real property will
			 be administered for the long-term conservation of—
								(I)the land or
			 water; and
								(II)the fish
			 dependent on the land or water.
								(9)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
					(10)National
			 Fish Habitat Action PlanThe term National Fish Habitat
			 Action Plan means the National Fish Habitat Action Plan dated April 24,
			 2006, and any subsequent revisions or amendments to that plan.
					(11)PartnershipThe
			 term Partnership means an entity designated by the Board as a Fish
			 Habitat Conservation Partnership pursuant to section 203(a).
					(12)Real
			 property interestThe term real property interest
			 means an ownership interest in—
						(A)land;
						(B)water
			 (including water rights); or
						(C)a building or
			 object that is permanently affixed to land.
						(13)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					(14)State
			 agencyThe term State agency means—
						(A)the fish and
			 wildlife agency of a State;
						(B)any
			 department or division of a department or agency of a State that manages in the
			 public trust the inland or marine fishery resources or the habitat for those
			 fishery resources of the State pursuant to State law or the constitution of the
			 State; or
						(C)the fish and
			 wildlife agency of the Commonwealth of Puerto Rico, Guam, the Virgin Islands,
			 or any other territory or possession of the United States.
						202.National
			 Fish Habitat Board
					(a)Establishment
						(1)In
			 generalThere is established a board, to be known as the
			 National Fish Habitat Board—
							(A)to promote,
			 oversee, and coordinate the implementation of this subtitle and the National
			 Fish Habitat Action Plan;
							(B)to establish
			 national goals and priorities for aquatic habitat conservation;
							(C)to designate
			 Partnerships; and
							(D)to review and
			 make recommendations regarding fish habitat conservation projects.
							(2)MembershipThe
			 Board shall be composed of 27 members, of whom—
							(A)1 shall be
			 the Director;
							(B)1 shall be
			 the Assistant Administrator;
							(C)1 shall be
			 the Chief of the Natural Resources Conservation Service;
							(D)1 shall be
			 the Chief of the Forest Service;
							(E)1 shall be
			 the Assistant Administrator for Water of the Environmental Protection
			 Agency;
							(F)1 shall be
			 the President of the Association of Fish and Wildlife Agencies;
							(G)1 shall be
			 the Secretary of the Board of Directors of the National Fish and Wildlife
			 Foundation appointed pursuant to section 3(g)(2)(B) of the National Fish and
			 Wildlife Foundation Establishment Act (16 U.S.C. 3702(g)(2)(B));
							(H)4 shall be
			 representatives of State agencies, 1 of whom shall be nominated by a regional
			 association of fish and wildlife agencies from each of the Northeast,
			 Southeast, Midwest, and Western regions of the United States;
							(I)1 shall be a
			 representative of the American Fisheries Society;
							(J)2 shall be
			 representatives of Indian tribes, of whom—
								(i)1 shall
			 represent Indian tribes from the State of Alaska; and
								(ii)1 shall
			 represent Indian tribes from the other States;
								(K)1 shall be a
			 representative of the Regional Fishery Management Councils established under
			 section 302 of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1852);
							(L)1 shall be a
			 representative of the Marine Fisheries Commissions, which is composed
			 of—
								(i)the Atlantic
			 States Marine Fisheries Commission;
								(ii)the Gulf
			 States Marine Fisheries Commission; and
								(iii)the Pacific
			 States Marine Fisheries Commission;
								(M)1 shall be a
			 representative of the Sportfishing and Boating Partnership Council; and
							(N)10 shall be
			 representatives selected from each of the following groups:
								(i)The
			 recreational sportfishing industry.
								(ii)The
			 commercial fishing industry.
								(iii)Marine
			 recreational anglers.
								(iv)Freshwater
			 recreational anglers.
								(v)Terrestrial
			 resource conservation organizations.
								(vi)Aquatic
			 resource conservation organizations.
								(vii)The
			 livestock and poultry production industry.
								(viii)The land
			 development industry.
								(ix)The row crop
			 industry.
								(x)Natural
			 resource commodity interests, such as petroleum or mineral extraction.
								(3)CompensationA
			 member of the Board shall serve without compensation.
						(4)Travel
			 expensesA member of the Board shall be allowed travel expenses,
			 including per diem in lieu of subsistence, at rates authorized for an employee
			 of an agency under subchapter I of chapter 57 of title 5, United States Code,
			 while away from the home or regular place of business of the member in the
			 performance of the duties of the Board.
						(b)Appointment
			 and terms
						(1)In
			 generalExcept as otherwise provided in this subsection, a member
			 of the Board described in any of subparagraphs (H) through (N) of subsection
			 (a)(2) shall serve for a term of 3 years.
						(2)Initial
			 board membership
							(A)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the representatives of the board established by the National Fish
			 Habitat Action Plan shall appoint the initial members of the Board described in
			 subparagraphs (H) through (I) and (K) through (N) of subsection (a)(2).
							(B)Tribal
			 representativesNot later than 180 days after the enactment of
			 this Act, the Secretary shall provide to the board established by the National
			 Fish Habitat Action Plan a recommendation of not less than 4 tribal
			 representatives, from which that board shall appoint 2 representatives pursuant
			 to subparagraph (J) of subsection (a)(2).
							(3)Transitional
			 termsOf the members described in subsection (a)(2)(N) initially
			 appointed to the Board—
							(A)4 shall be
			 appointed for a term of 1 year;
							(B)4 shall be
			 appointed for a term of 2 years; and
							(C)3 shall be
			 appointed for a term of 3 years.
							(4)Vacancies
							(A)In
			 generalA vacancy of a member of the Board described in any of
			 subparagraphs (H) through (I) or (K) through (N) of subsection (a)(2) shall be
			 filled by an appointment made by the remaining members of the Board.
							(B)Tribal
			 representativesFollowing a vacancy of a member of the Board
			 described in subparagraph (J) of subsection (a)(2), the Secretary shall
			 recommend to the Board not less than 4 tribal representatives, from which the
			 remaining members of the Board shall appoint a representative to fill the
			 vacancy.
							(5)Continuation
			 of serviceAn individual whose term of service as a member of the
			 Board expires may continue to serve on the Board until a successor is
			 appointed.
						(6)RemovalIf
			 a member of the Board described in any of subparagraphs (H) through (N) of
			 subsection (a)(2) misses 3 consecutive regularly scheduled Board meetings, the
			 members of the Board may—
							(A)vote to
			 remove that member; and
							(B)appoint
			 another individual in accordance with paragraph (4).
							(c)Chairperson
						(1)In
			 generalThe Board shall elect a member of the Board to serve as
			 Chairperson of the Board.
						(2)TermThe
			 Chairperson of the Board shall serve for a term of 3 years.
						(d)Meetings
						(1)In
			 generalThe Board shall meet—
							(A)at the call
			 of the Chairperson; but
							(B)not less
			 frequently than twice each calendar year.
							(2)Public
			 accessAll meetings of the Board shall be open to the
			 public.
						(e)Procedures
						(1)In
			 generalThe Board shall establish procedures to carry out the
			 business of the Board, including—
							(A)a requirement
			 that a quorum of the members of the Board be present to transact
			 business;
							(B)a requirement
			 that no recommendations may be adopted by the Board, except by the vote of
			 2/3 of all members present and voting;
							(C)procedures
			 for establishing national goals and priorities for aquatic habitat conservation
			 for the purposes of this subtitle;
							(D)procedures
			 for designating Partnerships under section 203; and
							(E)procedures
			 for reviewing, evaluating, and making recommendations regarding fish habitat
			 conservation projects.
							(2)QuorumA
			 majority of the members of the Board shall constitute a quorum.
						203.Fish
			 habitat partnerships
					(a)Authority
			 To designateThe Board may designate Fish Habitat Partnerships in
			 accordance with this section.
					(b)PurposesThe
			 purposes of a Partnership shall be—
						(1)to coordinate
			 the implementation of the National Fish Habitat Action Plan at a regional
			 level;
						(2)to identify
			 strategic priorities for fish habitat conservation;
						(3)to recommend
			 to the Board fish habitat conservation projects that address a strategic
			 priority of the Board; and
						(4)to develop
			 and carry out fish habitat conservation projects.
						(c)ApplicationsAn
			 entity seeking to be designated as a Partnership shall submit to the Board an
			 application at such time, in such manner, and containing such information as
			 the Board may reasonably require.
					(d)ApprovalThe
			 Board may approve an application for a Partnership submitted under subsection
			 (c) if the Board determines that the applicant—
						(1)includes
			 representatives of a diverse group of public and private partners, including
			 Federal, State, or local governments, nonprofit entities, Indian tribes, and
			 private individuals, that are focused on conservation of aquatic habitats to
			 achieve results across jurisdictional boundaries on public and private
			 land;
						(2)is organized
			 to promote the health of important aquatic habitats and distinct geographical
			 areas, keystone fish species, or system types, including reservoirs, natural
			 lakes, coastal and marine environments, and estuaries;
						(3)identifies
			 strategic fish and aquatic habitat priorities for the Partnership area in the
			 form of geographical focus areas or key stressors or impairments to facilitate
			 strategic planning and decisionmaking;
						(4)is able to
			 address issues and priorities on a nationally significant scale;
						(5)includes a
			 governance structure that—
							(A)reflects the
			 range of all partners; and
							(B)promotes
			 joint strategic planning and decisionmaking by the applicant;
							(6)demonstrates
			 completion of, or significant progress toward the development of, a strategic
			 plan to address the causes of system decline in fish populations, rather than
			 simply treating symptoms in accordance with the National Fish Habitat Action
			 Plan; and
						(7)ensures
			 collaboration in developing a strategic vision and implementation program that
			 is scientifically sound and achievable.
						204.Fish
			 habitat conservation projects
					(a)Submission
			 to BoardNot later than March 31 of each calendar year, each
			 Partnership shall submit to the Board a list of fish habitat conservation
			 projects recommended by the Partnership for annual funding under this
			 subtitle.
					(b)Recommendations
			 by BoardNot later than July 1 of each calendar year, the Board
			 shall submit to the Secretary a description, including estimated costs, of each
			 fish habitat conservation project that the Board recommends that the Secretary
			 approve and fund under this subtitle, in order of priority, for the following
			 fiscal year.
					(c)ConsiderationsThe
			 Board shall select each fish habitat conservation project to be recommended to
			 the Secretary under subsection (b)—
						(1)based on a
			 recommendation of the Partnership that is, or will be, participating actively
			 in carrying out the fish habitat conservation project; and
						(2)after taking
			 into consideration—
							(A)the extent to
			 which the fish habitat conservation project fulfills a purpose of this subtitle
			 or a goal of the National Fish Habitat Action Plan;
							(B)the extent to
			 which the fish habitat conservation project addresses the national priorities
			 established by the Board;
							(C)the
			 availability of sufficient non-Federal funds to match Federal contributions for
			 the fish habitat conservation project, as required by subsection (e);
							(D)the extent to
			 which the fish habitat conservation project—
								(i)increases
			 fishing opportunities for the public;
								(ii)will be
			 carried out through a cooperative agreement among Federal, State, and local
			 governments, Indian tribes, and private entities;
								(iii)increases
			 public access to land or water;
								(iv)advances the
			 conservation of fish and wildlife species that are listed, or are candidates to
			 be listed, as threatened species or endangered species under the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.);
								(v)where
			 appropriate, advances the conservation of fish and fish habitats under the
			 Magnuson-Stevens Act (16 U.S.C. 1801 et seq.) and other relevant Federal law
			 and State wildlife action plans; and
								(vi)promotes
			 resilience such that desired biological communities are able to persist and
			 adapt to environmental stressors such as climate change; and
								(E)the
			 substantiality of the character and design of the fish habitat conservation
			 project.
							(d)Limitations
						(1)Requirements
			 for evaluationNo fish habitat conservation project may be
			 recommended by the Board under subsection (b) or provided financial assistance
			 under this subtitle unless the fish habitat conservation project includes an
			 evaluation plan designed—
							(A)to
			 appropriately assess the biological, ecological, or other results of the
			 habitat protection, restoration, or enhancement activities carried out using
			 the assistance;
							(B)to reflect
			 appropriate changes to the fish habitat conservation project if the assessment
			 substantiates that the fish habitat conservation project objectives are not
			 being met; and
							(C)to require
			 the submission to the Board of a report describing the findings of the
			 assessment.
							(2)Acquisition
			 of real property interests
							(A)In
			 generalNo fish habitat conservation project that will result in
			 the acquisition by the State, local government, or other non-Federal entity, in
			 whole or in part, of any real property interest may be recommended by the Board
			 under subsection (b) or provided financial assistance under this subtitle
			 unless the project meets the requirements of subparagraph (B).
							(B)Requirements
								(i)In
			 generalA real property interest may not be acquired pursuant to
			 a fish habitat conservation project by a State, public agency, or other
			 non-Federal entity unless the State, agency, or other non-Federal entity is
			 obligated to undertake the management of the property being acquired in
			 accordance with the purposes of this subtitle.
								(ii)Additional
			 conditionsAny real property interest acquired by a State, local
			 government, or other non-Federal entity pursuant to a fish habitat conservation
			 project shall be subject to terms and conditions that ensure that the interest
			 will be administered for the long-term conservation and management of the
			 aquatic ecosystem and the fish and wildlife dependent on that ecosystem.
								(e)Non-Federal
			 contributions
						(1)In
			 generalExcept as provided in paragraph (2), no fish habitat
			 conservation project may be recommended by the Board under subsection (b) or
			 provided financial assistance under this subtitle unless at least 50 percent of
			 the cost of the fish habitat conservation project will be funded with
			 non-Federal funds.
						(2)Projects on
			 Federal land or waterNotwithstanding paragraph (1), Federal
			 funds may be used for payment of 100 percent of the costs of a fish habitat
			 conservation project located on Federal land or water.
						(3)Non-Federal
			 shareThe non-Federal share of the cost of a fish habitat
			 conservation project—
							(A)may not be
			 derived from a Federal grant program; but
							(B)may include
			 in-kind contributions and cash.
							(4)Special
			 rule for Indian tribesNotwithstanding paragraph (1) or any other
			 provision of law, any funds made available to an Indian tribe pursuant to this
			 subtitle may be considered to be non-Federal funds for the purpose of paragraph
			 (1).
						(f)Approval
						(1)In
			 generalNot later than 180 days after the date of receipt of the
			 recommendations of the Board for fish habitat conservation projects under
			 subsection (b), and based, to the maximum extent practicable, on the criteria
			 described in subsection (c)—
							(A)the Secretary
			 shall approve, reject, or reorder the priority of any fish habitat conservation
			 project recommended by the Board that is not within a marine or estuarine
			 habitat; and
							(B)the Secretary and
			 the Secretary of Commerce shall jointly approve, reject, or reorder the
			 priority of any fish habitat conservation project recommended by the Board that
			 is within a marine or estuarine habitat.
							(2)FundingIf
			 the Secretary, or the Secretary and the Secretary of Commerce jointly, approves
			 a fish habitat conservation project under paragraph (1), the Secretary, or the
			 Secretary and the Secretary of Commerce jointly, shall use amounts made
			 available to carry out this subtitle to provide funds to carry out the fish
			 habitat conservation project.
						(3)NotificationIf
			 the Secretary, or the Secretary and the Secretary of Commerce jointly, rejects
			 or reorders the priority of any fish habitat conservation project recommended
			 by the Board under subsection (b), the Secretary, or the Secretary and the
			 Secretary of Commerce jointly, shall provide to the Board and the appropriate
			 Partnership a written statement of the reasons that the Secretary, or the
			 Secretary and the Secretary of Commerce jointly, rejected or modified the
			 priority of the fish habitat conservation project.
						(4)LimitationIf
			 the Secretary, or the Secretary and the Secretary of Commerce jointly, has not
			 approved, rejected, or reordered the priority of the recommendations of the
			 Board for fish habitat conservation projects by the date that is 180 days after
			 the date of receipt of the recommendations, the recommendations shall be
			 considered to be approved.
						205.National
			 Fish Habitat Conservation Partnership Office
					(a)EstablishmentNot
			 later than 1 year after the date of enactment of this Act, the Director shall
			 establish an office, to be known as the National Fish Habitat
			 Conservation Partnership Office, within the United States Fish and
			 Wildlife Service.
					(b)FunctionsThe
			 National Fish Habitat Conservation Partnership Office shall—
						(1)provide
			 funding for the operational needs of the Partnerships, including funding for
			 activities such as planning, project development and implementation,
			 coordination, monitoring, evaluation, communication, and outreach;
						(2)provide
			 funding to support the detail of State and tribal fish and wildlife staff to
			 the Office;
						(3)facilitate
			 the cooperative development and approval of Partnerships;
						(4)assist the
			 Secretary and the Board in carrying out this subtitle;
						(5)assist the
			 Secretary in carrying out the requirements of sections 206 and 208;
						(6)facilitate
			 communication, cohesiveness, and efficient operations for the benefit of
			 Partnerships and the Board;
						(7)facilitate,
			 with assistance from the Director, the Assistant Administrator, and the
			 President of the Association of Fish and Wildlife Agencies, the consideration
			 of fish habitat conservation projects by the Board;
						(8)provide
			 support to the Director regarding the development and implementation of the
			 interagency operational plan under subsection (c);
						(9)coordinate
			 technical and scientific reporting as required by section 209;
						(10)facilitate
			 the efficient use of resources and activities of Federal departments and
			 agencies to carry out this subtitle in an efficient manner; and
						(11)provide
			 support to the Board for national communication and outreach efforts that
			 promote public awareness of fish habitat conservation.
						(c)Interagency
			 operational planNot later than 1 year after the date of
			 enactment of this Act, and every 5 years thereafter, the Director, in
			 cooperation with the Assistant Administrator and the heads of other appropriate
			 Federal departments and agencies, shall develop an interagency operational plan
			 for the National Fish Habitat Conservation Partnership Office that
			 describes—
						(1)the
			 functional, operational, technical, scientific, and general staff,
			 administrative, and material needs of the Office; and
						(2)any
			 interagency agreements between or among Federal departments and agencies to
			 address those needs.
						(d)Staff and
			 support
						(1)Departments
			 of Interior and CommerceThe Director and the Assistant
			 Administrator shall each provide appropriate staff to support the National Fish
			 Habitat Conservation Partnership Office, subject to the availability of funds
			 under section 213.
						(2)States and
			 Indian tribesEach State and Indian tribe is encouraged to
			 provide staff to support the National Fish Habitat Conservation Partnership
			 Office.
						(3)Detailees
			 and contractorsThe National Fish Habitat Conservation
			 Partnership Office may accept staff or other administrative support from other
			 entities—
							(A)through
			 interagency details; or
							(B)as
			 contractors.
							(4)QualificationsThe
			 staff of the National Fish Habitat Conservation Partnership Office shall
			 include members with education and experience relating to the principles of
			 fish, wildlife, and aquatic habitat conservation.
						(5)Waiver of
			 requirementThe Secretary may waive all or part of the
			 non-Federal contribution requirement under section 204(e)(1) if the Secretary
			 determines that—
							(A)no reasonable
			 means are available through which the affected applicant can meet the
			 requirement; and
							(B)the probable
			 benefit of the relevant fish habitat conservation project outweighs the public
			 interest in meeting the requirement.
							(e)ReportsNot
			 less frequently than once each year, the Director shall provide to the Board a
			 report describing the activities of the National Fish Habitat Conservation
			 Partnership Office.
					206.Technical
			 and scientific assistance
					(a)In
			 generalThe Director, the
			 Assistant Administrator, and the Director of the United States Geological
			 Survey, in coordination with the Forest Service and other appropriate Federal
			 departments and agencies, shall provide scientific and technical assistance to
			 the Partnerships, participants in fish habitat conservation projects, and the
			 Board.
					(b)InclusionsScientific
			 and technical assistance provided pursuant to subsection (a) may
			 include—
						(1)providing
			 technical and scientific assistance to States, Indian tribes, regions, local
			 communities, and nongovernmental organizations in the development and
			 implementation of Partnerships;
						(2)providing
			 technical and scientific assistance to Partnerships for habitat assessment,
			 strategic planning, and prioritization;
						(3)supporting
			 the development and implementation of fish habitat conservation projects that
			 are identified as high priorities by Partnerships and the Board;
						(4)supporting
			 and providing recommendations regarding the development of science-based
			 monitoring and assessment approaches for implementation through
			 Partnerships;
						(5)supporting
			 and providing recommendations for a national fish habitat assessment;
			 and
						(6)ensuring the
			 availability of experts to conduct scientifically based evaluation and
			 reporting of the results of fish habitat conservation projects.
						207.Conservation
			 of aquatic habitat for fish and other aquatic organisms on Federal
			 landTo the extent consistent
			 with the mission and authority of the applicable department or agency, the head
			 of each Federal department and agency responsible for acquiring, managing, or
			 disposing of Federal land or water shall cooperate with the Assistant
			 Administrator and the Director to conserve the aquatic habitats for fish and
			 other aquatic organisms within the land and water of the department or
			 agency.
				208.Coordination
			 with States and Indian tribesThe Secretary shall provide a notice to, and
			 coordinate with, the appropriate State agency or tribal agency, as applicable,
			 of each State and Indian tribe within the boundaries of which an activity is
			 planned to be carried out pursuant to this subtitle by not later than 30 days
			 before the date on which the activity is implemented.
				209.Accountability
			 and reporting
					(a)Implementation
			 reports
						(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, and every 2 years thereafter, the Board shall submit to the
			 appropriate congressional committees a report describing the implementation
			 of—
							(A)this
			 subtitle; and
							(B)the National
			 Fish Habitat Action Plan.
							(2)ContentsEach
			 report submitted under paragraph (1) shall include—
							(A)an estimate
			 of the number of acres, stream miles, or acre-feet (or other suitable measure)
			 of aquatic habitat that was protected, restored, or enhanced under the National
			 Fish Habitat Action Plan by Federal, State, or local governments, Indian
			 tribes, or other entities in the United States during the 2-year period ending
			 on the date of submission of the report;
							(B)a description
			 of the public access to aquatic habitats protected, restored, or established
			 under the National Fish Habitat Action Plan during that 2-year period;
							(C)a description
			 of the opportunities for public fishing established under the National Fish
			 Habitat Action Plan during that period; and
							(D)an assessment
			 of the status of fish habitat conservation projects carried out with funds
			 provided under this subtitle during that period, disaggregated by year,
			 including—
								(i)a description
			 of the fish habitat conservation projects recommended by the Board under
			 section 204(b);
								(ii)a
			 description of each fish habitat conservation project approved by the Secretary
			 under section 204(f), in order of priority for funding;
								(iii)a
			 justification for—
									(I)the approval
			 of each fish habitat conservation project; and
									(II)the order of
			 priority for funding of each fish habitat conservation project;
									(iv)a
			 justification for any rejection or reordering of the priority of each fish
			 habitat conservation project recommended by the Board under section 204(b) that
			 was based on a factor other than the criteria described in section 204(c);
			 and
								(v)an accounting
			 of expenditures by Federal, State, or local governments, Indian tribes, or
			 other entities to carry out fish habitat conservation projects.
								(b)Status and
			 trends reportNot later than December 31, 2012, and every 5 years
			 thereafter, the Board shall submit to the appropriate congressional committees
			 a report describing the status of aquatic habitats in the United States.
					(c)RevisionsNot
			 later than December 31, 2013, and every 5 years thereafter, the Board shall
			 revise the goals and other elements of the National Fish Habitat Action Plan,
			 after consideration of each report required by subsection (b).
					210.RegulationsThe Secretary may promulgate such
			 regulations as the Secretary determines to be necessary to carry out this
			 subtitle.
				211.Effect of
			 subtitle
					(a)Water
			 rightsNothing in this subtitle—
						(1)establishes
			 any express or implied reserved water right in the United States for any
			 purpose;
						(2)affects any
			 water right in existence on the date of enactment of this Act;
						(3)preempts or
			 affects any State water law or interstate compact governing water; or
						(4)affects any
			 Federal or State law in existence on the date of enactment of the Act regarding
			 water quality or water quantity.
						(b)State
			 authorityNothing in this subtitle—
						(1)affects the
			 authority, jurisdiction, or responsibility of a State to manage, control, or
			 regulate fish and wildlife under the laws and regulations of the State;
			 or
						(2)authorizes
			 the Secretary to control or regulate within a State the fishing or hunting of
			 fish and wildlife.
						(c)Effect on
			 Indian tribesNothing in this subtitle abrogates, abridges,
			 affects, modifies, supersedes, or alters any right of an Indian tribe
			 recognized by treaty or any other means, including—
						(1)an agreement
			 between the Indian tribe and the United States;
						(2)Federal law
			 (including regulations);
						(3)an Executive
			 order; or
						(4)a judicial
			 decree.
						(d)Adjudication
			 of water rightsNothing in this subtitle diminishes or affects
			 the ability of the Secretary to join an adjudication of rights to the use of
			 water pursuant to subsection (a), (b), or (c) of section 208 of the Department
			 of Justice Appropriation Act, 1953 (43 U.S.C. 666).
					(e)Effect on
			 other authorities
						(1)Acquisition
			 of land and waterNothing in this subtitle alters or otherwise
			 affects the authorities, responsibilities, obligations, or powers of the
			 Secretary to acquire land, water, or an interest in land or water under any
			 other provision of law.
						(2)Private
			 property protectionNothing in this subtitle permits the use of
			 funds made available to carry out this subtitle to acquire real property or a
			 real property interest without the written consent of each owner of the real
			 property or real property interest.
						(3)MitigationNothing
			 in this subtitle permits the use of funds made available to carry out this
			 subtitle for fish and wildlife mitigation purposes under—
							(A)the Federal
			 Water Pollution Control Act (33 U.S.C. 1251 et seq.);
							(B)the Fish and
			 Wildlife Coordination Act (16 U.S.C. 661 et seq.);
							(C)the Water
			 Resources Development Act of 1986 (Public Law 99–662; 100 Stat. 4082);
			 or
							(D)any other
			 Federal law or court settlement.
							212.Nonapplicability
			 of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C.
			 App.) shall not apply to—
					(1)the Board;
			 or
					(2)any
			 Partnership.
					213.Funding
					(a)Authorization
			 of appropriations
						(1)Fish habitat
			 conservation projectsThere is authorized to be appropriated to
			 the Secretary $7,200,000 for each of fiscal years 2012 through 2016 to provide
			 funds for fish habitat conservation projects approved under section 204(f), of
			 which 5 percent shall be made available for each fiscal year for projects
			 carried out by Indian tribes.
						(2)National
			 Fish Habitat Conservation Partnership Office
							(A)In
			 generalThere is authorized to be appropriated to the Secretary
			 for each of fiscal years 2012 through 2016 for the National Fish Habitat
			 Conservation Partnership Office, and to carry out section 209, an amount equal
			 to 5 percent of the amount appropriated for the applicable fiscal year pursuant
			 to paragraph (1).
							(B)Required
			 transfersThe Secretary shall annually transfer to other Federal
			 departments and agencies such percentage of the amounts made available pursuant
			 to subparagraph (A) as is required to support participation by those
			 departments and agencies in the National Fish Habitat Conservation Partnership
			 Office pursuant to the interagency operational plan under section
			 205(c).
							(3)Technical
			 and scientific assistanceThere are authorized to be appropriated
			 for each of fiscal years 2012 through 2016 to carry out, and provide technical
			 and scientific assistance under, section 206—
							(A)$500,000 to
			 the Secretary for use by the United States Fish and Wildlife Service;
							(B)$500,000 to
			 the Assistant Administrator for use by the National Oceanic and Atmospheric
			 Administration; and
							(C)$500,000 to
			 the Secretary for use by the United States Geological Survey.
							(4)Planning
			 and administrative expensesThere is authorized to be
			 appropriated to the Secretary for each of fiscal years 2012 through 2016 for
			 use by the Board, the Director, and the Assistant Administrator for planning
			 and administrative expenses an amount equal to 3 percent of the amount
			 appropriated for the applicable fiscal year pursuant to paragraph (1).
						(b)Agreements
			 and grantsThe Secretary may—
						(1)on the
			 recommendation of the Board, and notwithstanding sections 6304 and 6305 of
			 title 31, United States Code, and the Federal Financial Assistance Management
			 Improvement Act of 1999 (31 U.S.C. 6101 note; Public Law 106–107), enter into a
			 grant agreement, cooperative agreement, or contract with a Partnership or other
			 entity for a fish habitat conservation project or restoration or enhancement
			 project;
						(2)apply for,
			 accept, and use a grant from any individual or entity to carry out the purposes
			 of this subtitle; and
						(3)make funds
			 available to any Federal department or agency for use by that department or
			 agency to provide grants for any fish habitat protection project, restoration
			 project, or enhancement project that the Secretary determines to be consistent
			 with this subtitle.
						(c)Donations
						(1)In
			 generalThe Secretary may—
							(A)enter into an
			 agreement with any organization described in section 501(c)(3) of the Internal
			 Revenue Code of 1986 that is exempt from taxation under section 501(a) of that
			 Code to solicit private donations to carry out the purposes of this subtitle;
			 and
							(B)accept
			 donations of funds, property, and services to carry out the purposes of this
			 subtitle.
							(2)TreatmentA
			 donation accepted under this section—
							(A)shall be
			 considered to be a gift or bequest to, or otherwise for the use of, the United
			 States; and
							(B)may
			 be—
								(i)used directly
			 by the Secretary; or
								(ii)provided to
			 another Federal department or agency through an interagency agreement.
								BDuck stamps
			 
				221.FindingsCongress finds that—
					(1)Federal Migratory
			 Bird Hunting and Conservation Stamps (commonly known as duck
			 stamps) were created in 1934 as Federal licenses required for hunting
			 migratory waterfowl;
					(2)(A)duck stamps are a vital
			 tool for wetland conservation;
						(B)98 percent of the receipts from duck
			 stamp sales are used to acquire important migratory bird breeding, migration,
			 and wintering habitat, which are added to the National Wildlife Refuge System;
			 and
						(C)those benefits extend to all wildlife,
			 not just ducks;
						(3)since inception,
			 the Federal duck stamp program—
						(A)has generated
			 more than $750,000,000;
						(B)has preserved
			 more than 5,000,000 acres of wetland and wildlife habitat; and
						(C)is considered
			 among the most successful conservation programs ever initiated;
						(4)(A)since 1934, when duck
			 stamps cost $1, the price has been increased 7 times to the price in effect on
			 the date of enactment of this Act of $15, which took effect in 1991; and
						(B)the price of the duck stamp has not
			 increased since 1991, the longest single period without an increase in program
			 history; and
						(5)with the price
			 unchanged during the 20-year period ending on the date of enactment of this
			 Act, duck stamps have lost 40 percent of the value of the duck stamps based on
			 the consumer price index, while the United States Fish and Wildlife Service
			 reports the price of land in targeted wetland areas has tripled from an average
			 of $306 to $1,091 per acre.
					222.Cost of
			 stampsSection 2 of the
			 Migratory Bird Hunting and Conservation Stamp Act (16 U.S.C. 718b) is amended
			 by striking subsection (b) and inserting the following:
					
						(b)Cost of
				stamps
							(1)In
				generalFor the 3-calendar-year period beginning with calendar
				year 2013, and for each 3-calendar-year period thereafter, the Secretary, in
				consultation with the Migratory Bird Conservation Commission, shall establish
				the amount to be collected under paragraph (2) for each stamp sold under this
				section.
							(2)Collection of
				amountsThe United States Postal Service, the Department of the
				Interior, or any other agent approved by the Department of the Interior shall
				collect the amount established under paragraph (1) for each stamp sold under
				this section for a hunting year if the Secretary determines, at any time before
				February 1 of the calendar year during which the hunting year begins, that all
				amounts described in paragraph (3) have been obligated for expenditure.
							(3)AmountsThe
				amounts described in this paragraph are amounts in the Migratory Bird
				Conservation Fund that are available for obligation and attributable to—
								(A)amounts
				appropriated pursuant to this Act for the fiscal year ending in the immediately
				preceding calendar year; and
								(B)the sale of
				stamps under this section during that fiscal
				year.
								.
				223.WaiversSection 1(a) of the Migratory Bird Hunting
			 and Conservation Stamp Act (16 U.S.C. 718a(a)) is amended—
					(1)in paragraph (1),
			 by inserting and subsection (d) after paragraph
			 (2); and
					(2)by adding at the
			 end the following:
						
							(d)Waivers
								(1)In
				generalThe Secretary, in consultation with the Migratory Bird
				Conservation Commission, may waive requirements under this section for such
				individuals as the Secretary, in consultation with the Migratory Bird
				Conservation Commission, determines to be appropriate.
								(2)LimitationIn
				making the determination described in paragraph (1), the Secretary shall grant
				only those waivers the Secretary determines will have a minimal adverse effect
				on funds to be deposited in the Migratory Bird Conservation Fund established
				under section
				4(a)(3).
								.
					224.Permanent
			 electronic duck stamps
					(a)DefinitionsIn
			 this section:
						(1)Actual
			 stampThe term actual stamp means a Federal
			 migratory-bird hunting and conservation stamp required under the Act of March
			 16, 1934 (16 U.S.C. 718a et seq.) (popularly known as the Duck Stamp
			 Act), that is printed on paper and sold through the means established
			 by the authority of the Secretary immediately before the date of enactment of
			 this Act.
						(2)Automated
			 licensing system
							(A)In
			 generalThe term automated licensing system means an
			 electronic, computerized licensing system used by a State fish and wildlife
			 agency to issue hunting, fishing, and other associated licenses and
			 products.
							(B)InclusionThe
			 term automated licensing system includes a point-of-sale,
			 Internet, telephonic system, or other electronic applications used for a
			 purpose described in subparagraph (A).
							(3)Electronic
			 stampThe term electronic stamp means an electronic
			 version of an actual stamp that—
							(A)is a unique
			 identifier for the individual to whom it is issued;
							(B)can be printed on
			 paper or produced through an electronic application with the same indicators as
			 the State endorsement provides;
							(C)is issued through
			 a State automated licensing system that is authorized, under State law and by
			 the Secretary under this section, to issue electronic stamps;
							(D)is compatible
			 with the hunting licensing system of the State that issues the electronic
			 stamp; and
							(E)is described in
			 the State application approved by the Secretary under subsection (c).
							(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(b)Authority to
			 issue electronic duck stamps
						(1)In
			 generalThe Secretary may authorize any State to issue electronic
			 stamps in accordance with this section.
						(2)ConsultationThe
			 Secretary shall implement this subsection in consultation with State management
			 agencies.
						(c)State
			 application
						(1)Approval of
			 application requiredThe Secretary may not authorize a State to
			 issue electronic stamps under this section unless the Secretary has received
			 and approved an application submitted by the State in accordance with this
			 subsection.
						(2)Number of new
			 StatesThe Secretary may determine the number of new States per
			 year to participate in the electronic stamp program.
						(3)Contents of
			 applicationThe Secretary may not approve a State application
			 unless the application contains—
							(A)a description of
			 the format of the electronic stamp that the State will issue under this
			 section, including identifying features of the licensee that will be specified
			 on the stamp;
							(B)a description of
			 any fee the State will charge for issuance of an electronic stamp;
							(C)a description of
			 the process the State will use to account for and transfer to the Secretary the
			 amounts collected by the State that are required to be transferred to the
			 Secretary under the program;
							(D)the manner by
			 which the State will transmit electronic stamp customer data to the
			 Secretary;
							(E)the manner by
			 which actual stamps will be delivered;
							(F)the policies and
			 procedures under which the State will issue duplicate electronic stamps;
			 and
							(G)such other
			 policies, procedures, and information as may be reasonably required by the
			 Secretary.
							(d)Publication of
			 deadlines, eligibility requirements, and selection criteriaNot
			 later than 30 days before the date on which the Secretary begins accepting
			 applications under this section, the Secretary shall publish—
						(1)deadlines for
			 submission of applications;
						(2)eligibility
			 requirements for submitting applications; and
						(3)criteria for
			 approving applications.
						(e)State
			 obligations and authorities
						(1)Delivery of
			 actual stampThe Secretary shall require that each individual to
			 whom a State sells an electronic stamp under this section shall receive an
			 actual stamp—
							(A)by not later than
			 the date on which the electronic stamp expires under subsection (f)(3);
			 and
							(B)in a manner
			 agreed on by the State and Secretary.
							(2)Collection and
			 transfer of electronic stamp revenue and customer information
							(A)Requirement to
			 transmitThe Secretary shall require each State authorized to
			 issue electronic stamps to collect and submit to the Secretary in accordance
			 with this subsection—
								(i)the first name,
			 last name, and complete mailing address of each individual that purchases an
			 electronic stamp from the State;
								(ii)the face value
			 amount of each electronic stamp sold by the State; and
								(iii)the amount of
			 the Federal portion of any fee required by the agreement for each stamp
			 sold.
								(B)Time of
			 transmittalThe Secretary shall require the submission under
			 subparagraph (A) to be made with respect to sales of electronic stamps by a
			 State according to the written agreement between the Secretary and the State
			 agency.
							(C)Additional fees
			 not affectedThis subsection shall not apply to the State portion
			 of any fee collected by a State under paragraph (3).
							(3)Electronic
			 stamp issuance feeA State authorized to issue electronic stamps
			 may charge a reasonable fee to cover costs incurred by the State and the
			 Department of the Interior in issuing electronic stamps under this section,
			 including costs of delivery of actual stamps.
						(4)Duplicate
			 electronic stampsA State authorized to issue electronic stamps
			 may issue a duplicate electronic stamp to replace an electronic stamp issued by
			 the State that is lost or damaged.
						(5)Limitation on
			 authority to require purchase of State licenseA State may not
			 require that an individual purchase a State hunting license as a condition of
			 issuing an electronic stamp under this section.
						(f)Electronic
			 stamp requirements; recognition of electronic stamp
						(1)Stamp
			 requirementsThe Secretary shall require an electronic stamp
			 issued by a State under this section—
							(A)to have the same
			 format as any other license, validation, or privilege the State issues under
			 the automated licensing system of the State; and
							(B)to specify
			 identifying features of the licensee that are adequate to enable Federal,
			 State, and other law enforcement officers to identify the holder.
							(2)Recognition of
			 electronic stampAny electronic stamp issued by a State under
			 this section shall, during the effective period of the electronic stamp—
							(A)bestow on the
			 licensee the same privileges as are bestowed by an actual stamp;
							(B)be recognized
			 nationally as a valid Federal migratory bird hunting and conservation stamp;
			 and
							(C)authorize the
			 licensee to hunt migratory waterfowl in any other State, in accordance with the
			 laws of the other State governing that hunting.
							(3)DurationAn
			 electronic stamp issued by a State shall be valid for a period agreed to by the
			 State and the Secretary, which shall not exceed 45 days.
						(g)Termination of
			 State participationThe authority of a State to issue electronic
			 stamps under this section may be terminated—
						(1)by the Secretary,
			 if the Secretary—
							(A)finds that the
			 State has violated any of the terms of the application of the State approved by
			 the Secretary under subsection (c); and
							(B)provides to the
			 State written notice of the termination by not later than the date that is 30
			 days before the date of termination; or
							(2)by the State, by
			 providing written notice to the Secretary by not later than the date that is 30
			 days before the termination date.
						CJoint ventures to
			 protect migratory bird populations
				231.PurposesThe purpose of this subtitle is to authorize
			 the Secretary of the Interior, acting through the Director, to carry out a
			 partnership program called the Joint Ventures Program, in
			 coordination with other Federal agencies with management authority over fish
			 and wildlife resources and the States, to develop, implement, and support
			 innovative, voluntary, cooperative, and effective conservation strategies and
			 conservation actions—
					(1)to promote,
			 primarily, sustainable populations of migratory birds, and, secondarily, the
			 fish and wildlife species associated with their habitats;
					(2)to encourage
			 stakeholder and government partnerships consistent with the goals of
			 protecting, improving, and restoring habitat;
					(3)to establish,
			 implement, and improve science-based migratory bird conservation plans and
			 promote and facilitate broader landscape-level conservation of fish and
			 wildlife habitat; and
					(4)to support the
			 goals and objectives of the North American Waterfowl Management Plan and other
			 relevant national and regional, multipartner conservation initiatives,
			 treaties, conventions, agreements, or strategies entered into by the United
			 States, and implemented by the Secretary, that promote the conservation of
			 migratory birds and the habitats of migratory birds.
					232.DefinitionsIn this subtitle:
					(1)Conservation
			 actionThe term conservation action means
			 activities that—
						(A)support the protection, restoration,
			 adaptive management, conservation, or enhancement of migratory bird
			 populations, their terrestrial, wetland, marine, or other habitats, and other
			 wildlife species supported by those habitats, including—
							(i)biological and
			 geospatial planning;
							(ii)landscape and
			 conservation design;
							(iii)habitat
			 protection, enhancement, and restoration;
							(iv)monitoring and
			 tracking;
							(v)applied research;
			 and
							(vi)public outreach
			 and education; and
							(B)incorporate
			 adaptive management and science-based monitoring, where applicable, to improve
			 outcomes and ensure efficient and effective use of Federal funds.
						(2)DirectorThe
			 term Director means the Director of the United States Fish and
			 Wildlife Service.
					(3)Implementation
			 PlanThe term Implementation Plan means an
			 Implementation Plan approved by the Director under section 232.
					(4)Indian
			 tribeThe term Indian tribe has the meaning given
			 that term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).
					(5)Joint
			 ventureThe term Joint Venture means a
			 self-directed, voluntary partnership, established and conducted for the
			 purposes described in section 231 and in accordance with section 233.
					(6)Management
			 boardThe term Management Board means a Joint
			 Venture Management Board established in accordance with section 233.
					(7)Migratory
			 birdsThe term migratory birds means those species
			 included in the list of migratory birds that appears in section 10.13 of title
			 50, Code of Federal Regulations, under the authority of the Migratory Bird
			 Treaty Act.
					(8)ProgramThe
			 term Program means the Joint Ventures Program conducted in
			 accordance with this subtitle.
					(9)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					(10)ServiceThe
			 term Service means the United States Fish and Wildlife
			 Service.
					(11)StateThe
			 term State means—
						(A)any State of the
			 United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam,
			 the Virgin Islands, American Samoa, and the Commonwealth of the Northern
			 Mariana Islands; and
						(B)one or more
			 agencies of a State government responsible under State law for managing fish or
			 wildlife resources.
						233.Joint Ventures
			 Program
					(a)In
			 generalThe Secretary, acting through the Director, shall carry
			 out a Joint Ventures Program that—
						(1)provides financial
			 and technical assistance to support regional migratory bird conservation
			 partnerships;
						(2)develops and
			 implements plans to protect and enhance migratory bird populations throughout
			 their range, that are focused on regional landscapes and habitats that support
			 those populations; and
						(3)complements and
			 supports activities by the Secretary and the Director to fulfill obligations
			 under—
							(A)the Migratory Bird
			 Treaty Act (16 U.S.C. 701 et seq.);
							(B)the Migratory Bird
			 Conservation Act (16 U.S.C. 715 et seq.);
							(C)the Neotropical Migratory Bird Conservation
			 Act (16 U.S.C. 6101 et seq.);
							(D)the North American
			 Wetlands Conservation Act (16 U.S.C. 4401 et seq.);
							(E)the Fish and
			 Wildlife Conservation Act of 1980 (16 U.S.C. 2901 et seq.); and
							(F)the Partners for Fish and Wildlife Act (16
			 U.S.C. 3771 et seq.).
							(b)Coordination
			 with StatesIn the administration of the program authorized under
			 this section, the Director shall coordinate and cooperate with the States to
			 fulfill the purposes of this subtitle.
					234.
			 Administration
					(a)Partnership
			 agreements
						(1)In
			 generalThe Director may
			 enter into an agreement with eligible partners to achieve the purposes
			 described in section 231.
						(2)Eligible
			 partnersThe eligible partners referred to in paragraph (1) are
			 the following:
							(A)Federal and State agencies and Indian
			 tribes.
							(B)Affected regional and local governments,
			 private landowners, land managers, and other private stakeholders.
							(C)Nongovernmental
			 organizations with expertise in bird conservation or fish and wildlife
			 conservation or natural resource and landscape management generally.
							(D)Other relevant
			 stakeholders, as determined by the Director.
							(b)Management
			 Board
						(1)In
			 generalA partnership agreement for a Joint Venture under this
			 section shall establish a Management Board in accordance with this
			 subsection.
						(2)MembershipThe Management Board shall include a
			 diversity of members representing stakeholder interests from the appropriate
			 geographic region, including, as appropriate, representatives from the Service
			 and other Federal agencies that have management authority over fish and
			 wildlife resources on public lands or in the marine environment, or that
			 implement programs that affect migratory bird habitats, and representatives
			 from the States, Indian tribes, and other relevant stakeholders, and may
			 include—
							(A)regional
			 governments and Indian tribes;
							(B)academia or the
			 scientific community;
							(C)nongovernmental
			 landowners or land managers;
							(D)nonprofit
			 conservation or other relevant organizations with expertise in migratory bird
			 conservation, or in fish and wildlife conservation generally; and
							(E)private organizations with a dedicated
			 interest in conserving migratory birds and their habitats.
							(3)Functions and
			 responsibilitiesSubject to applicable Federal and State law, the
			 Management Board shall—
							(A)appoint a coordinator for the Joint Venture
			 in consultation with the Director;
							(B)identify other
			 full- or part-time administrative and technical non-Federal employees necessary
			 to perform the functions of the Joint Venture and meet objectives specified in
			 the Implementation Plan; and
							(C)establish
			 committees or other organizational entities necessary to implement the
			 Implementation Plan in accordance with subsection (c).
							(4)Use of Service
			 and Federal agency employeesSubject to the availability of
			 appropriations and upon the request from a Management Board, and after
			 consultation with and approval of the Director, the head of any Federal agency
			 may detail to the Management Board, on a reimbursable or nonreimbursable basis,
			 any agency personnel to assist the Joint Venture in performing its functions
			 under this subtitle.
						(c)Implementation
			 plan
						(1)In
			 generalEach Joint Venture
			 Management Board shall develop and maintain an Implementation Plan that shall
			 contain, at a minimum, the following elements:
							(A)A strategic
			 framework for migratory bird conservation.
							(B)Provisions for
			 effective communication among member participants within the Joint
			 Venture.
							(C)A long-term
			 strategy to conduct public outreach and education regarding the purposes and
			 activities of the Joint Venture and activities to regularly communicate to the
			 general public information generated by the Joint Venture.
							(D)Coordination with laws and conservation
			 plans that are relevant to migratory birds, and other relevant regional,
			 national, or international initiatives identified by the Director to conserve
			 migratory birds, their habitats, ecological functions, and associated
			 populations of fish and wildlife.
							(E)An organizational plan that—
								(i)identifies the
			 representative membership of the Management Board and includes procedures for
			 updating the membership of the Management Board as appropriate;
								(ii)describes the
			 organizational structure of the Joint Venture, including proposed committees
			 and subcommittees, and procedures for revising and updating the structure, as
			 necessary; and
								(iii)provides a
			 strategy to increase stakeholder participation or membership in the Joint
			 Venture.
								(F)Procedures to
			 coordinate the development, implementation, oversight, monitoring, tracking,
			 and reporting of conservation actions approved by the Management Board and an
			 evaluation process to determine overall effectiveness of activities undertaken
			 by the Joint Venture.
							(2)ReviewA Joint Venture Implementation Plan shall
			 be submitted to the Director for approval.
						(3)ApprovalThe
			 Director shall approve an Implementation Plan submitted by the Management Board
			 for a Joint Venture if the Director finds that—
							(A)implementation of the plan would promote
			 the purposes of this subtitle described in section 231;
							(B)the members of the
			 Joint Venture have demonstrated the capacity to implement conservation actions
			 identified in the Implementation Plan; and
							(C)the plan includes coordination with other
			 relevant and active conservation plans or programs within the geographic scope
			 of the Joint Venture.
							235.Grants and
			 other assistance
					(a)In
			 generalExcept as provided in subsection (b), and subject to the
			 availability of appropriations, the Director may award financial assistance to
			 implement a Joint Venture through—
						(1)support of the
			 activities of the Management Board of the Joint Venture and to pay for
			 necessary administrative costs and services, personnel, and meetings, travel,
			 and other business activities; and
						(2)support for
			 specific conservation actions and other activities necessary to carry out the
			 Implementation Plan.
						(b)LimitationA Joint Venture is not eligible for
			 assistance or support authorized in this section unless the Joint Venture is
			 operating under an Implementation Plan approved by the Director under section
			 234.
					(c)Technical
			 assistanceThe Secretary, through the Director, may provide
			 technical and administrative assistance for implementation of Joint Ventures
			 and the expenditure of financial assistance under this subsection.
					(d)Acceptance and
			 use of donationsThe Secretary, through the Director, may accept
			 and use donations of funds, gifts, and in-kind contributions to provide
			 assistance under this section.
					236.Reporting
					(a)Annual reports
			 by management boardsThe
			 Secretary, acting through the Director, shall—
						(1)require each
			 Management Board to submit annual reports for all approved Joint Ventures of
			 the Management Board; and
						(2)establish
			 guidance for Joint Venture annual reports, including contents and any necessary
			 processes or procedures.
						(b)Joint Venture
			 Program 5-Year reviews
						(1)In
			 generalThe Secretary, acting through the Director, shall at 5
			 years after the date of enactment of this Act and at 5-year intervals
			 thereafter, complete an objective and comprehensive review and evaluation of
			 the Program.
						(2)Review
			 contentsEach review under this subsection shall include—
							(A)an evaluation of
			 the effectiveness of the Program in meeting the purpose of this subtitle
			 specified in section 231;
							(B)an evaluation of
			 all approved Implementation Plans, especially the effectiveness of existing
			 conservation strategies, priorities, and methods to meet the objectives of such
			 plans and fulfill the purpose of this subtitle; and
							(C)recommendations to
			 revise the Program or to amend or otherwise revise Implementation Plans to
			 ensure that activities undertaken pursuant to this subtitle address the effects
			 of climate change on migratory bird populations and their habitats, and fish
			 and wildlife habitats, in general.
							(3)ConsultationThe
			 Secretary, acting through the Director, in the implementation of this
			 subsection—
							(A)shall consult with
			 other appropriate Federal agencies with responsibility for the conservation or
			 management of fish and wildlife habitat and appropriate State agencies;
			 and
							(B)may consult with appropriate, Indian
			 tribes, Flyway Councils, or regional conservation organizations, public and
			 private landowners, members of academia and the scientific community, and other
			 nonprofit conservation or private stakeholders.
							(4)Public
			 commentThe Secretary, through the Director, shall provide for
			 adequate opportunities for general public review and comment of the Program as
			 part of the 5-year evaluations conducted pursuant to this subsection.
						237.Relationship to
			 other authorities
					(a)Authorities,
			 etc. of SecretaryNothing in this subtitle affects authorities,
			 responsibilities, obligations, or powers of the Secretary under any other
			 Act.
					(b)State
			 AuthorityNothing in this subtitle preempts any provision or
			 enforcement of a State statute or regulation relating to the management of fish
			 and wildlife resources within such State.
					238.Federal
			 Advisory Committee ActThe
			 Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to any boards,
			 committees, or other groups established under this subtitle.
				DReauthorizations
				241.North American
			 Wetlands Conservation ActSection 7(c)(5) of the North American
			 Wetlands Conservation Act (16 U.S.C. 4406(c)(5)) is amended by striking
			 2012 and inserting 2017.
				242.Partners for
			 Fish and Wildlife ActSection
			 5 of the Partners for Fish and Wildlife Act (16 U.S.C. 3774) is amended by
			 striking 2011 and inserting 2017.
				243.National Fish
			 and Wildlife Foundation reauthorization
					(a)Board of
			 directors of the Foundation
						(1)In
			 generalSection 3 of the National Fish and Wildlife Foundation
			 Establishment Act (16 U.S.C. 3702) is amended—
							(A)in subsection
			 (b)—
								(i)by
			 striking paragraph (2) and inserting the following:
									
										(2)In
				generalAfter consulting with the Secretary of Commerce and
				considering the recommendations submitted by the Board, the Secretary of the
				Interior shall appoint 28 Directors who, to the maximum extent practicable,
				shall—
											(A)be knowledgeable
				and experienced in matters relating to conservation of fish, wildlife, or other
				natural resources; and
											(B)represent a
				balance of expertise in ocean, coastal, freshwater, and terrestrial resource
				conservation.
											;
				and
								(ii)by
			 striking paragraph (3) and inserting the following:
									
										(3)TermsEach
				Director (other than a Director described in paragraph (1)) shall be appointed
				for a term of 6 years.
										;
				and
								(B)in subsection
			 (g)(2)—
								(i)in
			 subparagraph (A), by striking (A) Officers and employees may not be
			 appointed until the Foundation has sufficient funds to pay them for their
			 service. Officers and inserting the following:
									
										(A)In
				generalOfficers
										;
				and
								(ii)by
			 striking subparagraph (B) and inserting the following:
									
										(B)Executive
				DirectorThe Foundation shall have an Executive Director who
				shall be—
											(i)appointed by, and
				serve at the direction of, the Board as the chief executive officer of the
				Foundation; and
											(ii)knowledgeable
				and experienced in matters relating to fish and wildlife
				conservation.
											.
								(2)Conforming
			 amendmentSection 4(a)(1)(B) of the North American Wetlands
			 Conservation Act (16 U.S.C. 4403(a)(1)(B)) is amended by striking
			 Secretary of the Board and inserting Executive Director
			 of the Board.
						(b)Rights and
			 obligations of the FoundationSection 4 of the National Fish and Wildlife
			 Foundation Establishment Act (16 U.S.C. 3703) is amended—
						(1)in subsection
			 (c)—
							(A)by striking
			 (c) Powers.—To carry out its purposes under
			 and inserting the following:
								
									(c)Powers
										(1)In
				generalTo carry out the purposes described
				in
										;
							(B)by redesignating
			 paragraphs (1) through (11) as subparagraphs (A) through (K), respectively, and
			 indenting appropriately;
							(C)in subparagraph
			 (D) (as redesignated by subparagraph (B)), by striking that are insured
			 by an agency or instrumentality of the United States and inserting
			 at 1 or more financial institutions that are members of the Federal
			 Deposit Insurance Corporation or the Securities Investment Protection
			 Corporation;
							(D)in subparagraph
			 (E) (as redesignated by subparagraph (B)), by striking paragraph (3) or
			 (4) and inserting subparagraph (C) or (D);
							(E)in subparagraph
			 (J) (as redesignated by subparagraph (B)), by striking ; and and
			 inserting a semicolon;
							(F)by striking
			 subparagraph (K) (as redesignated by subparagraph (B)) and inserting the
			 following:
								
									(K)to receive and
				administer restitution and community service payments, amounts for mitigation
				of impacts to natural resources, and other amounts arising from legal,
				regulatory, or administrative proceedings, subject to the condition that the
				amounts are received or administered for purposes that further the conservation
				and management of fish, wildlife, plants, and other natural resources;
				and
									(L)to do any and all
				acts necessary and proper to carry out the purposes of the
				Foundation.
									;
				and
							(G)by striking the
			 undesignated matter at the end and inserting the following:
								
									(2)Treatment of
				real property
										(A)In
				generalFor purposes of this Act, an interest in real property
				shall be treated as including easements or other rights for preservation,
				conservation, protection, or enhancement by and for the public of natural,
				scenic, historic, scientific, educational, inspirational, or recreational
				resources.
										(B)Encumbered real
				propertyA gift, devise, or bequest may be accepted by the
				Foundation even though the gift, devise, or bequest is encumbered, restricted,
				or subject to beneficial interests of private persons if any current or future
				interest in the gift, devise, or bequest is for the benefit of the
				Foundation.
										(3)Savings
				clauseThe acceptance and administration of amounts by the
				Foundation under paragraph (1)(K) does not alter, supersede, or limit any
				regulatory or statutory requirement associated with those
				amounts.
									;
				
							(2)by striking
			 subsections (f) and (g); and
						(3)by redesignating
			 subsections (h) and (i) as subsections (f) and (g), respectively.
						(c)Authorization
			 of appropriationsSection 10
			 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3709)
			 is amended—
						(1)in subsection
			 (a), by striking paragraph (1) and inserting the following:
							
								(1)In
				generalThere are authorized to be appropriated to carry out this
				Act for each of fiscal years 2012 through 2017—
									(A)$20,000,000 to
				the Secretary of the Interior;
									(B)$5,000,000 to the
				Secretary of Agriculture; and
									(C)$5,000,000 to the
				Secretary of
				Commerce.
									;
						(2)in subsection
			 (b)—
							(A)by striking
			 paragraph (1) and inserting the following:
								
									(1)Amounts from
				Federal agencies
										(A)In
				generalIn addition to the amounts authorized to be appropriated
				under subsection (a), Federal departments, agencies, or instrumentalities may
				provide funds to the Foundation, subject to the condition that the amounts are
				used for purposes that further the conservation and management of fish,
				wildlife, plants, and other natural resources in accordance with this
				Act.
										(B)AdvancesFederal
				departments, agencies, or instrumentalities may advance amounts described in
				subparagraph (A) to the Foundation in a lump sum without regard to when the
				expenses for which the amounts are used are incurred.
										(C)Management
				feesThe Foundation may assess and collect fees for the
				management of amounts received under this
				paragraph.
										;
							(B)in paragraph
			 (2)—
								(i)in
			 the paragraph heading, by striking funds and inserting amounts;
								(ii)by
			 striking shall be used and inserting may be used;
			 and
								(iii)by striking
			 and State and local government agencies and inserting ,
			 State and local government agencies, and other entities; and
								(C)by adding at the
			 end the following:
								
									(3)Administration
				of amounts
										(A)In
				generalIn entering into contracts, agreements, or other
				partnerships pursuant to this Act, a Federal department, agency, or
				instrumentality shall have discretion to waive any competitive process of that
				department, agency, or instrumentality for entering into contracts, agreements,
				or partnerships with the Foundation if the purpose of the waiver is—
											(i)to address an
				environmental emergency resulting from a natural or other disaster; or
											(ii)as determined by
				the head of the applicable Federal department, agency, or instrumentality, to
				reduce administrative expenses and expedite the conservation and management of
				fish, wildlife, plants, and other natural resources.
											(B)ReportsThe
				Foundation shall include in the annual report submitted under section 7(b) a
				description of any use of the authority under subparagraph (A) by a Federal
				department, agency, or instrumentality in that fiscal
				year.
										; and
				
							(3)by adding at the
			 end the following:
							
								(d)Use of gifts,
				devises, or bequests of money or other propertyAny gifts,
				devises, or bequests of amounts or other property, or any other amounts or
				other property, transferred to, deposited with, or otherwise in the possession
				of the Foundation pursuant to this Act, may be made available by the Foundation
				to Federal departments, agencies, or instrumentalities and may be accepted and
				expended (or the disposition of the amounts or property directed), without
				further appropriation, by those Federal departments, agencies, or
				instrumentalities, subject to the condition that the amounts or property be
				used for purposes that further the conservation and management of fish,
				wildlife, plants, and other natural
				resources.
								.
						(d)Limitation on
			 authoritySection 11 of the
			 National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3710) is
			 amended by inserting exclusive before
			 authority.
					244.Multinational
			 Species Conservation Funds Semipostal StampSection 2(c) of the Multinational Species
			 Conservation Funds Semipostal Stamp Act of 2010 (Public Law 111–241; 39 U.S.C.
			 416 note) is amended—
					(1)in paragraph (2),
			 by striking 2 years and inserting 6 years;
			 and
					(2)by adding at the
			 end the following:
						
							(5)Stamp
				depictionsMembers of the
				public shall be offered a choice of 5 stamps under this Act, depicting an
				African elephant or an Asian elephant, a rhinoceros, a tiger, a marine turtle,
				and a great ape,
				respectively.
							.
					245.Multinational
			 species conservation funds reauthorizations
					(a)African
			 elephantsSection 2306(a) of the African Elephant Conservation
			 Act (16 U.S.C. 4245(a)) is amended by striking 2007 through 2012
			 and inserting 2012 through 2017.
					(b)Asian
			 elephantsSection 8(a) of the Asian Elephant Conservation Act of
			 1997 (16 U.S.C. 4266(a)) is amended by striking 2007 through
			 2012 and inserting 2012 through 2017.
					(c)Rhinoceros and
			 tigersSection 10(a) of the Rhinoceros and Tiger Conservation Act
			 of 1994 (16 U.S.C. 5306(a)) is amended by striking 2007 through
			 2012 and inserting 2012 through 2017.
					(d)Great
			 apesSection 6 of the Great Ape Conservation Act of 2000 (16
			 U.S.C. 6305) is amended by striking 2006 through 2010 and
			 inserting 2012 through 2017.
					(e)Marine
			 turtlesSection 7 of the Marine Turtle Conservation Act of 2004
			 (16 U.S.C. 6606) is amended by striking 2005 through 2009 and
			 inserting 2012 through 2017.
					246.Neotropical
			 Migratory Bird Conservation ActSection 10 of the Neotropical Migratory Bird
			 Conservation Act (16 U.S.C. 6109) is amended to read as follows:
					
						10.Authorization
				of appropriations
							(a)In
				generalThere is authorized
				to be appropriated to carry out this Act $6,500,000 for each of fiscal years
				2012 through 2017.
							(b)Use of
				fundsOf the amounts made
				available under subsection (a) for each fiscal year, not less than 75 percent
				shall be expended for projects carried out at a location outside of the United
				States.
							.
				247.Federal Land
			 Transaction Facilitation ActThe Federal Land Transaction Facilitation
			 Act is amended—
					(1)in section 203(2)
			 (43 U.S.C. 2302(2)), by striking on the date of enactment of this Act
			 was and inserting is;
					(2)in section 205
			 (43 U.S.C. 2304)—
						(A)in subsection
			 (a), by striking this Act and inserting the
			 Sportsmen’s Act of
			 2012; and
						(B)in subsection
			 (d), by striking 11 and inserting 22;
						(3)in section 206
			 (43 U.S.C. 2305), by striking subsection (f); and
					(4)in section 207(b)
			 (43 U.S.C. 2306(b))—
						(A)in paragraph
			 (1)—
							(i)by
			 striking 96–568 and inserting 96–586; and
							(ii)by
			 striking ; or and inserting a semicolon;
							(B)in paragraph
			 (2)—
							(i)by
			 inserting Public Law 105–263; before 112 Stat.;
			 and
							(ii)by
			 striking the period at the end and inserting a semicolon; and
							(C)by adding at the
			 end the following:
							
								(3)the White Pine
				County Conservation, Recreation, and Development Act of 2006 (Public Law
				109–432; 120 Stat. 3028);
								(4)the Lincoln
				County Conservation, Recreation, and Development Act of 2004 (Public Law
				108–424; 118 Stat. 2403);
								(5)subtitle F of
				title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1132 note;
				Public Law 111–11);
								(6)subtitle O of
				title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 460www
				note, 1132 note; Public Law 111–11);
								(7)section 2601 of
				the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat.
				1108); or
								(8)section 2606 of
				the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat.
				1121).
								.
						248.Nutria eradication
			 and control
					(a)Findings;
			 purposeSection 2 of the
			 Nutria Eradication and Control Act of 2003 (Public Law 108–16; 117 Stat. 621)
			 is amended—
						(1)in subsection (a)—
							(A)in paragraph (1), by striking and in
			 Louisiana and inserting , the State of Louisiana, and other
			 coastal States;
							(B)in paragraph (2), by striking in
			 Maryland and Louisiana on Federal, State, and private land and
			 inserting on Federal, State, and private land in the States of Maryland
			 and Louisiana and in other coastal States; and
							(C)by striking paragraphs (3) and (4) and
			 inserting the following:
								
									(3)This Act authorizes the Maryland Nutria
				Project, which has successfully eradicated nutria from more than 130,000 acres
				of Chesapeake Bay wetlands in the State of Maryland and facilitated the
				creation of voluntary, public-private partnerships and more than 406
				cooperative landowner agreements.
									(4)This Act and the Coastal Wetlands Planning,
				Protection, and Restoration Act (16 U.S.C. 3951 et seq.) authorize the
				Coastwide Nutria Control Program, which has reduced nutria-impacted wetland
				acres in the State of Louisiana from 80,000 acres to 23,141 acres.
									(5)The proven techniques developed under this
				Act that are eradicating nutria in the State of Maryland and reducing the acres
				of nutria-impacted wetlands in the State of Louisiana should be applied to
				nutria eradication or control programs in other nutria-infested coastal
				States
									;
				and
							(2)by striking subsection (b) and inserting
			 the following:
							
								(b)PurposeThe purpose of this Act is to authorize the
				Secretary of the Interior to provide financial assistance to the States of
				Delaware, Louisiana, Maryland, North Carolina, Oregon, Virginia, and Washington
				to carry out activities—
									(1)to eradicate or control nutria; and
									(2)to restore nutria damaged
				wetlands.
									.
						(b)DefinitionsThe Nutria Eradication and Control Act of
			 2003 (Public Law 108–16; 117 Stat. 621) is amended—
						(1)by redesignating sections 3 and 4 as
			 sections 4 and 5, respectively; and
						(2)by inserting after section 2 the
			 following:
							
								3.DefinitionsIn this Act:
									(1)Coastal
				StateThe term coastal
				State means each of the States of Delaware, Oregon, North Carolina,
				Virginia, and Washington.
									(2)ProgramThe term program means the
				nutria eradication program established by section 4(a).
									(3)Public-private
				partnershipThe term public-private partnership
				means a voluntary, cooperative project undertaken by governmental entities or
				public officials and affected communities, local citizens, nongovernmental
				organizations, or other entities or persons in the private sector.
									(4)SecretaryThe term Secretary means the
				Secretary of the
				Interior.
									.
						(c)Nutria
			 eradication programSection 4
			 of the Nutria Eradication and Control Act of 2003 (Public Law 108–16; 117 Stat.
			 621) (as redesignated by subsection (b)) is amended—
						(1)by striking subsection (a) and inserting
			 the following:
							
								(a)In
				generalThe Secretary may,
				subject to the availability of appropriations, provide financial assistance to
				the States of Maryland and Louisiana and the coastal States to implement
				measures—
									(1)to eradicate or control nutria; and
									(2)to restore wetlands damaged by
				nutria.
									;
						(2)in subsection (b)—
							(A)in paragraph (1), by inserting the
			 State of before Maryland;
							(B)in paragraph (2), by striking other
			 States and inserting the coastal States; and
							(C)in paragraph (3), by striking
			 marshland and inserting wetlands;
							(3)in subsection (c)—
							(A)by striking (c)
			 Activities and inserting (c)
			 Activities in the State of
			 Maryland; and
							(B)by inserting , and updated in March
			 2009 before the period at the end;
							(4)in subsection (e), by striking
			 financial assistance provided by the Secretary under this
			 section and inserting the amounts made available under
			 subsection (f) to carry out the program; and
						(5)by striking subsection (f) and inserting
			 the following:
							
								(f)Authorization
				of appropriationsSubject to subsection (e), there is authorized
				to be appropriated to the Secretary to carry out the program $6,000,000 for
				each of fiscal years 2012 through 2016, of which—
									(1)$2,000,000 shall
				be used to provide financial assistance to the State of Maryland;
									(2)$2,000,000 shall
				be used to provide financial assistance to the State of Louisiana; and
									(3)$2,000,000 shall
				be used to provide financial assistance, on a competitive basis, to other
				coastal
				States.
									.
						(d)ReportSection 5 of the Nutria Eradication and
			 Control Act of 2003 (Public Law 108–16; 117 Stat. 621) (as redesignated by
			 subsection (b)) is amended—
						(1)in paragraph (1), by striking 2002
			 document entitled Eradication Strategies for Nutria in the Chesapeake
			 and Delaware Bay Watersheds; and  and inserting March
			 2009 update of the document entitled Eradication Strategies for Nutria
			 in the Chesapeake and Delaware Bay Watersheds and originally dated
			 March 2002;;
						(2)in paragraph (2)—
							(A)by striking develop and
			 inserting continue; and
							(B)by striking the
			 period at the end and inserting ; and; and
							(3)by adding after paragraph (2) the
			 following:
							
								(3)develop, in cooperation with the State of
				Delaware Department of Natural Resources and Environmental Control, the State
				of Virginia Department of Game and Inland Fisheries, the State of Oregon
				Department of Fish and Wildlife, the State of North Carolina Department of
				Environment and Natural Resources, and the State of Washington Department of
				Fish and Wildlife, long-term nutria control or eradication programs, as
				appropriate, with the objective of—
									(A)significantly reducing and restoring the
				damage nutria cause to coastal wetlands in the coastal States; and
									(B)promoting voluntary, public-private
				partnerships to eradicate or control nutria and restoring nutria-damaged
				wetlands in the coastal
				States.
									.
						
	
		September 11, 2012
		Read the second time and placed on the
		  calendar
	
